Appeals from decisions and awards of the State Industrial Board holding that the accident resulting in the death of the deceased employee arose out of and in the course of his employment, and awarding death benefits to his mother and youngest brother. The employer contends that the fatal accident did not arise out of and in the course of the employment and that the mother and youngest brother were not dependents. Decisions and awards unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.